Citation Nr: 0912582	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for kidney damage. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1972.  
This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In April 2005 and again in October 2006, the Board remanded 
the Veteran's case for evidentiary and procedural 
development.  

Unfortunately, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.

The Board observes that the most recently-obtained VA medical 
opinion includes a notation that in addition to erectile 
dysfunction, for which § 1151-based compensation has already 
been granted, the Veteran also suffers from urinary leakage 
related to the penile surgery performed by the VA in 2001.  
The Veteran has not yet filed a claim for voiding dysfunction 
related to the surgery, however.  This matter is referred to 
the Veteran, his representative, and the RO for appropriate 
action. 


REMAND

The Veteran seeks 38 U.S.C.A. § 1151 compensation benefits 
for kidney damage he contends is related to antibiotic 
therapy he received in connection with surgical treatment at 
a VA medical center in 2001.  However, even following two 
prior remands for evidentiary development, several key points 
remain unclear.  First, it is not clear that the Veteran 
actually has current kidney disability.  A threshold 
requirement for the grant of VA compensation for any 
disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1151 (West 2002).  Second, if he in 
fact manifests any chronic renal insufficiency or other 
disability, it is unclear whether such disability is related 
to the antibiotic therapy in 2001.  

The Board's previous remand was crafted for the purpose of 
clarifying these two points.  However, review of the 
development performed reveals that it was not responsive to 
the Board's concerns and in fact, the AMC failed to follow 
the instructions contained in the remand.  The RO is required 
to fully complete the development ordered by the Board.  
Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Specifically, the Board had 
requested that, "The veteran should be afforded a VA 
examination by a physician with appropriate expertise to 
identify any current pathology involving the kidneys," and 
that, "IF any current disability involving the veteran's 
kidneys is identified, the examiner is requested to render an 
opinion as to whether such disability is related to the VA 
surgeries and antibiotic treatment which the veteran 
underwent in early 2001."  

Review of the VA examination and opinion report dated in June 
2008 shows that the examination was not conducted by a 
physician with appropriate expertise, but by a physician's 
assistant instead.  Furthermore, the examiner failed to 
identify whether the Veteran currently has a chronic 
disability involving his kidneys, as the examiner wrote that 
the Veteran had no evidence of chronic renal dysfunction, but 
had a mildly elevated urinary function test result, and then 
indicated that the Veteran had "kidney problems associated 
with the diagnosis."  In additional discussion, the examiner 
indicated that the Veteran "has had renal functions that 
indicate mild renal insufficiency at intermittent times over 
the past 7 years (since the surgery); but no diagnosis has 
been made of chronic renal insufficiency."  These 
conclusions are not only contradictory as to whether the 
Veteran has a current disability, they are impossible to 
interpret.  Lastly, the examiner declined to offer the 
requested opinion as to whether a relationship existed 
between any current kidney disability and the antibiotic 
treatment/surgery in 2001.  Thus, the report is inadequate to 
satisfy the Board's prior remand.  

The question as to whether the Veteran has a current 
disability remains, but in light of the findings of possible 
mild renal insufficiency on the 2008 examination report, 
together with the conclusions of the April 2007 VA examiner 
that the Veteran exhibited both "renal insufficiency at 
times" and "stable renal function since March 2001," the 
additional question of the Veteran's renal status prior to 
the antibiotic treatment in 2001 is raised.  In this regard, 
it is important to note that governing statute provides only 
for the payment of VA compensation in the case of 
"qualifying additional disability" shown to have resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital or medical care.  38 U.S.C.A. § 1151.  

Review of the Veteran's claims file reveals that he has been 
receiving VA medical care since at least 1994.  However, no 
medical records reflecting such care are available for review 
from 1995 until the 2001 surgeries.  VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, to ascertain the extent of the Veteran's kidney 
functions prior to the 2001 surgeries, VA records reflecting 
all urinalysis and any kidney-related evaluation and 
treatment from 1995 until 2001 should be obtained upon 
remand.  

After these relevant records have been obtained, an informed 
medical opinion should be obtained from a physician with 
expertise in nephrology.  

Although the Board regrets the delay inherent in this remand, 
to accord the Veteran full due process, these actions are 
necessary and required by law.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should obtain all VA records 
reflecting all laboratory test reports 
and any kidney-related evaluation and 
treatment from 1995 until 2001 for 
inclusion in the file.

2.  After obtaining these records, the 
Veteran's claims file should be forwarded 
to a VA physician with expertise in 
nephrology for a medical opinion as to 
whether the Veteran has any current, 
chronic disability involving the kidneys.  
IF any current disability involving the 
Veteran's kidneys is identified, the 
examiner is requested to render an 
opinion as to whether such disability is 
related to the VA surgeries and 
antibiotic treatment which the Veteran 
underwent in early 2001.  

If the physician deems that a clinical 
examination of the Veteran would be 
helpful in reaching an informed medical 
conclusion, such an examination should be 
scheduled.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

3.  After the development requested above 
has been completed, the RO should again 
review the entire record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

